Exhibit 10.2

 

PLAINS EXPLORATION & PRODUCTION COMPANY

EXECUTIVES’ LONG-TERM RETENTION

& DEFERRED COMPENSATION

 

 

ARTICLE I.

PURPOSES AND DEFINITIONS

 

1.1 Purpose

 

Plains Exploration & Production Company (the “Company”), hereby establishes the
Plains Exploration & Production Company Executives’ Long-Term Retention &
Deferred Compensation Arrangement (the “Plan”) for the purpose of providing
certain management and highly compensated employees (“Executives”) of the
Company the opportunity to defer all or a portion of their cash or equity
compensation, to better align the interests of the Executives with those of the
Company’s shareholders and to attract and retain talented individuals. This Plan
is intended to be an unfunded nonqualified plan of deferred compensation that
complies with section 409A of the Internal Revenue Code of 1986 as amended (the
“Code”) and a “top hat” pension plan within the meaning of Department of Labor
regulations promulgated pursuant to the Employee Retirement Income Security Act
of 1976 as amended.

 

1.2 Definitions

 

Account means the bookkeeping account maintained for each Participant to record
certain amounts deferred by the Participant in accordance with Article III
hereof.

 

Agreement means an award of Long-Term Retention Compensation made to a
Participant pursuant to the terms of the Plan.

 

Beneficiary means the person or persons designated by the Participant, as
provided in § 4.4, to receive any payments otherwise due the Participant under
this Plan in the event of the Participant’s death.

 

Board of Directors or Board means the Board of Directors of the Company.

 

Change in Control shall have the meaning set forth in the Plains Exploration &
Production Company 2004 Stock Incentive Plan.

 

Compensation means Equity Compensation, Deferred Compensation and Long-Term
Retention Compensation.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Committee means the Compensation Committee of the Board.

 

Common Stock means the Company’s common stock, $.01 par value.

 

Company means Plains Exploration & Production Company, a Delaware corporation.



--------------------------------------------------------------------------------

Deferral Election means an election by the Participant to defer receipt of
Compensation.

 

Deferred Compensation means any Compensation with respect to which Participant
has made a Deferral Election or is payable to Participant as Long-Term Retention
Compensation.

 

Disability means that the Participant is disabled within the meaning of section
409A of the Code and any applicable guidance.

 

Effective Date means the effective date of the Plan, which shall be August 3,
2005.

 

Election Date means the date on which the Executive makes an election to defer
receipt of all or a portion of Compensation pursuant to the terms of the Plan
and such election is received by the Committee.

 

Election Effective Date means the date a Deferral Election becomes effective.

 

Equity Compensation means all of the Compensation for services to the Company
paid in the form of or measured by reference to Common Stock of the Company and
which is issued pursuant to a plan of equity compensation which has been adopted
by the Company and approved by its shareholders; provided, however, any options
granted to a Participant to purchase shares of Common Stock or restricted Common
Stock granted to a Participant shall not be subject to Deferral Elections under
the terms of the Plan.

 

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 

Fair Market Value of a share of Common Stock means, as of a particular date the
price at which the last sale of Common Stock was made on the New York Stock
Exchange, or if no sales occurred on such day, then on the last day on which
there were such sales. Fair Market Value of a Stock Unit shall be deemed to be
equal to the Fair Market Value of one share of Common Stock.

 

Long-Term Retention Compensation means Compensation payable to Participant
pursuant to the terms of Article IV of the Plan.

 

Participant means an Executive of the Company who is designated as eligible to
participate in the Plan by the Committee and elects to participate in the Plan.

 

Payment Date means the date or dates on which payment of a Participant’s
Deferred Compensation is made, as determined in accordance with § 4.1.

 

Plan means the Plains Exploration & Production Company Executives’ Long-Term
Retention and Deferred Compensation Plan, as amended from time to time.

 

Restricted Stock Unit means a unit equal in value to one share of Common Stock
(as adjusted pursuant to § 3.5), utilized for the purpose of measuring the
benefits payable under § 4.2.

 

2



--------------------------------------------------------------------------------

Vest, Vested or Vesting means not subject to forfeiture upon the occurrence of
any event.

 

 

ARTICLE II.

ADMINISTRATION OF THE PLAN

 

2.1 Committee

 

This Plan shall be administered by the Committee.

 

2.2 Committee’s Powers

 

Subject to the provisions hereof, the Committee shall have full and exclusive
power and authority to administer this Plan and to take all actions that are
specifically contemplated hereby or are necessary or appropriate in connection
with the administration hereof. The Committee shall also have full and exclusive
power to interpret this Plan and to adopt such rules, regulations, and
guidelines for carrying out this Plan as it may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of this Plan. The Committee may, in its discretion,
determine the eligibility of individuals to participate herein, determine the
amount of Compensation a Participant may elect to defer, or waive any
restriction or other provision of this Plan; provided, however, that the
Committee shall not waive any restriction or other provision of this Plan or
take any other action that would cause any benefits provided to a Participant
hereunder to be deemed “derivative securities” within the meaning of § 16 of the
Exchange Act or the rules and regulations promulgated thereunder (including, but
not limited to, Rule 16a-1(c) or any successor rule) or would result in adverse
tax consequences to Participant under section 409A of the Code; provided
further, however, that no member of the Committee may participate in or take any
action with respect to any decision regarding his or her own Compensation. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan in the manner and to the extent the Committee deems
necessary or desirable to carry it into effect.

 

2.3 Committee Determinations Conclusive

 

Any decision of the Committee in the interpretation and administration of this
Plan shall lie within its sole and absolute discretion and shall be final,
conclusive, and binding on all parties concerned.

 

2.4 Committee Liability

 

No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the provisions of § 2.5 of this Plan
shall be liable for anything done or omitted to be done by him or her, by any
member of the Committee, or by any officer of the Company in connection with the
performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

3



--------------------------------------------------------------------------------

2.5 Delegation of Authority

 

The Committee may delegate to the Chief Executive Officer or to other senior
officers of the Company certain administrative duties under this Plan pursuant
to such conditions or limitations as the Committee may establish. In no event
may any Participant in this Plan exercise any discretion reserved to the
Committee under the Plan.

 

 

ARTICLE III.

DEFERRALS

 

3.1 Establishment of Accounts

 

The Company shall set up an appropriate record (the “Account”), which will from
time to time reflect the name of each Participant and the amounts credited to
such Participant pursuant to § 3.2.

 

3.2 Equity Compensation Deferral

 

A Participant may elect to defer receipt of all or part of any Equity
Compensation payable to the Participant. Except as otherwise provided in
Section 3.3 below, to be effective, a Deferral Election must be made by the
Participant in the calendar year prior to the year in which the services giving
rise to the Equity Compensation are performed. The Election Effective Date shall
be the first day of the calendar year occurring after the Deferral Election.
Subject to the provisions of Section 3.11 below, if a Participant makes a
Deferral Election, a number of Restricted Stock Units (rounded up to the nearest
whole number) having a Fair Market Value equal to the dollar amount of Equity
Compensation the Participant elects to forgo shall be credited to the
Participant’s Account as of the date that such Equity Compensation would be paid
to Participant but for the Deferral Election. Each Deferral Election shall be
irrevocable as of the Election Effective Date and shall be effective for a
period of one calendar year beginning on the Election Effective Date. Deferred
Compensation attributable to an Equity Compensation Deferral Election shall be
Vested according to the terms of the Equity Compensation grant without regard to
the Deferral Election.

 

3.3 Elections of First-Year Participants

 

In the case of the first year in which a Participant becomes eligible to
participate in the Plan, a Deferral Election may be made with respect to
services to be performed subsequent to the election, provided that such election
is made within 30 days after the date the Participant first becomes eligible to
participate. In such case, the Election Effective Date shall be the first date
that services are performed after the Election Date.

 

4



--------------------------------------------------------------------------------

3.4 Deferral Elections

 

Each Deferral Election made by a Participant under the Plan (i) shall take the
form of a written document (provided by the Company) signed by the Participant
and filed with the Company, (ii) shall designate the calendar year for which the
deferral is made and the period of deferral, and (iii) cannot be revoked or
modified if either (a) the proposed revocation or modification applies to
amounts deferred with respect to a calendar year which has already commenced at
the time such revocation or modification is proposed to be effected, or (b) the
Committee determines in its sole discretion that the proposed revocation or
modification could cause any benefits provided to a Participant hereunder to be
treated as “derivative securities” within the meaning of § 16 of the Exchange
Act or the rules and regulations promulgated thereunder (including, but not
limited to, Rule 16a-1(c) or any successor rule) or could result in adverse tax
consequences to the Participant under section 409A of the Code. Any election to
change a Deferral Election (including an election to change a Payment Date)
shall be subject to the consent of the Committee and the terms of the Plan.

 

3.5 Dividends

 

As of each date that dividends are paid with respect to Common Stock, a
Participant who has any outstanding Restricted Stock Units credited to his or
her Account shall have an additional amount credited to his or her Account equal
to the number of Restricted Stock Units (rounded up to the nearest whole number)
having a Fair Market Value equal to the dollar amount of dividends paid per
share of Common Stock multiplied by the number of Restricted Stock Units
credited to the Participant’s Account as of the payment date of such dividend.

 

3.6 Adjustments

 

  (a) Exercise of Corporate Powers. The existence of this Plan and any
outstanding Restricted Stock Units credited hereunder shall not affect in any
manner the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the capital stock of the Company or its business or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock (whether or not such issue is prior to, on a parity with
or junior to the Common Stock) or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding of any kind, whether or not of a character
similar to that of the acts or proceedings enumerated above.

 

  (b)

Recapitalizations, Reorganizations and Other Activities. In the event of any
subdivision or consolidation of outstanding shares of Common Stock, declaration
of a dividend payable in shares of Common Stock or other stock split, then
(i) the number of Restricted Stock Units and (ii) the appropriate Fair Market
Value and other price determinations for such Restricted Stock Units shall each
be proportionately adjusted by the Board to reflect such transaction. In the
event of any other recapitalization or capital reorganization of the Company,
any consolidation or merger of the Company with another corporation or entity,
the

 

5



--------------------------------------------------------------------------------

 

adoption by the Company of any plan of exchange affecting the Common Stock or
any distribution to holders of Common Stock of securities or property (other
than normal cash dividends or dividends payable in Common Stock), the Board
shall make appropriate adjustments to (i) the number of Restricted Stock Units
and (ii) the appropriate Fair Market Value and other price determinations for
such Restricted Stock Units to give effect to such transaction; provided that
such adjustments shall only be such as are necessary to preserve, without
increasing, the value of such units. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume units by means of
substitution of new units, as appropriate, for previously issued units or an
assumption of previously issued units as part of such adjustment.

 

3.7 Payment Date

 

  (a) Payment Date. A Participant may elect that payment of Deferred
Compensation under the Plan be made on a date or pursuant to a fixed schedule
specified on the Deferral Election form (the “Payment Date”) provided by the
Committee, provided that such date does not occur before the date such Deferred
Compensation would be paid or Vested absent such deferral. In the event of the
death or Disability of an Executive prior to the date specified on the Deferral
Election form, such Executive’s date of death or Disability shall be his or her
Payment Date. If Participant does not make a payment election at the time of the
Deferral Election, his or her Payment Date shall be the earliest of:

 

  (i) the tenth anniversary of the Election Effective Date;

 

  (ii) death or Disability of the Participant;

 

  (iii) six months (or such shorter period as may be permitted pursuant to
regulations or interpretations of Section 409A of the Code) following the date
of Executive’s separation from service; or

 

  (iv) occurrence of an unforeseeable emergency as defined in Section 409A of
the Code.

 

  (b) Changes to Payment Date. After the Election Effective Date a Participant
who has a right to receive Deferred Compensation pursuant to this Plan may elect
to defer payment beyond the Payment Date, provided that each of the following
conditions is met:

 

  (i) such election may not take effect until at least twelve (12) months after
the date on which the election is made;

 

6



--------------------------------------------------------------------------------

  (ii) except in the case of death or Disability the first payment with respect
to which such election is made must be deferred for a period of at least 5 years
from the date such payment would otherwise have been made, and

 

  (iii) in the case of a payment to be made pursuant to a fixed schedule or on a
fixed date, any election may not be made less than twelve (12) months prior to
the date of the first scheduled Payment Date.

 

3.8 Payment/Withholding

 

As of the Payment Date, the aggregate Fair Market Value of the Restricted Stock
Units then credited to a Participant’s Account shall be calculated. Payment to a
Participant of his of her Account (subject to any applicable tax or withholding
required under state, federal or local law) shall be made in cash or Common
Stock, at the discretion of the Committee as soon as administratively feasible
following the Payment Date. The Company shall deduct and withhold from the
Account or any other amounts due to Participant any applicable employment or
income tax or withholding required to be paid or withheld with respect to
Participant’s Compensation.

 

3.9 Death Prior to Payment

 

In the event that a Participant dies prior to payment pursuant to the Plan, any
such unpaid amounts, shall be paid to the Participant’s designated Beneficiary
in a lump sum within sixty (60) days following the Company’s notification of the
Participant’s death. If no Beneficiary has been designated, such payment shall
be made to the Participant’s estate. A beneficiary designation, or revocation of
a prior beneficiary designation, shall be effective only if it is made in
writing on a form provided by the Company, signed by the Participant and
received by the Committee.

 

3.10 Limitation on Restricted Stock Units Credited to Accounts and Hypothetical
Investment

 

Restricted Stock Units shall be credited to a Participant’s Account only if and
to the extent that the Company has adopted a plan of equity compensation that
has been approved by shareholders which permits the granting of Restricted Stock
Units to Participant. In the event that Restricted Stock Units may not be
credited to Participant’s Account the Committee shall denominate the portion of
Participant’s Account that is not in Restricted Stock Units in US dollars. In
addition, notwithstanding anything in the Plan to the contrary, the Committee,
in its sole discretion may permit the Participant to elect to denominate all or
part of his or her Account in US dollars in lieu of Restricted Stock Units. In
the event that any portion of a Participant’s Account is denominated in US
dollars, the Participant shall be allowed to select from among various
hypothetical investment benchmarks selected by the Committee, which shall
include, but not be limited to, common stock of the Company. If the Participant
does not select from among the hypothetical investment benchmarks made available
by Committee, the Participant’s Account shall be credited with simple interest
at the rate of six (6%) per annum. The Participant’s Account shall be adjusted
from time to time, but not less often than semi-annually for any earnings, gains
and losses allocable to such Account from such hypothetical investment
benchmarks or interest. Notwithstanding the foregoing, the terms of this Plan
place no

 

7



--------------------------------------------------------------------------------

obligation upon the Company to set aside or to invest or to continue to invest
any funds or portion of the Account in any specific asset, to liquidate any
particular investment, or to apply in any specific manner the proceeds from the
sale, liquidation, or maturity of any particular investment. The Company assumes
no risk of any decrease in the value of any investment designations made by
Participant with respect to the hypothetical investment benchmarks. The
Company’s sole obligations are to maintain the Participant’s Account and make
payments to the Participant as herein provided.

 

 

ARTICLE IV.

LONG-TERM RETENTION COMPENSATION

 

4.1 Retention Awards

 

Each Participant shall be eligible to receive Long-Term Retention Compensation
in an amount and according to the terms and conditions determined by the
Committee and set forth in an Agreement. Such Long-Term Retention Compensation
shall be in the form of additional Restricted Stock Units to be added to
Participant’s Account according to the terms and conditions determined by the
Committee and set forth in an Agreement. Such Agreement shall specify the
Payment Date and any provisions relating to Deferral Elections or Vesting not
inconsistent with the Plan. Except as otherwise provided in the Agreement,
Participant may elect to change the Payment Date with respect to Long-Term
Retention Compensation according to the requirements set forth in Section 3.7
(b) of the Plan.

 

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Unfunded Plan

 

Nothing contained herein shall be deemed to create a trust of any kind or create
any fiduciary relationship. This Plan shall be unfunded. Any funds invested
hereunder shall continue for all purposes to be part of the general funds of the
Company. To the extent that a Participant acquires a right to receive payments
from the Company under the Plan, such right shall not be greater than the right
of any unsecured general creditor of the Company and such right shall be an
unsecured claim against the general assets of the Company. Although bookkeeping
accounts may be established with respect to Participants who are entitled to
rights under this Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash or rights thereto, nor shall this Plan be
construed as providing for such segregation, nor shall the Company, the Board or
the Committee be deemed to be a trustee of any cash or rights thereto to be
granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to cash or rights thereto under this Plan shall be
based solely upon any contractual obligations that may be created by this Plan,
and no such liability or obligation of the Company shall be deemed to be secured
by any pledge or other encumbrance on any property of the

 

8



--------------------------------------------------------------------------------

Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.

 

5.2 Title to Funds Remains with Company

 

Amounts credited to each Participant’s Stock Unit Account shall not be
specifically set aside or otherwise segregated, but will be combined with
corporate assets. Title to such finds will remain with the Company and the
Company’s only obligation will be to make timely payments to Participants in
accordance with the Plan.

 

5.3 Statement of Account

 

A statement will be furnished to each Participant not less often than annually
and shall reflect the balance and Fair Market Value of the Participant’s Account
as of the preceding December 31.

 

5.4 Assignability

 

Except as otherwise provided herein, no right to receive payment hereunder shall
be transferable or assignable by a Participant except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder. Any attempted assignment of any
benefit under this Plan in violation of this § 5.4 shall be null and void.

 

5.5 Amendment, Modification, Suspension, or Termination

 

The Board may amend, modify, suspend, or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that no amendment, modification, or termination shall,
without the consent of the Participant, impair the rights of any Participant to
the balance in such Participant’s Stock Unit Account as of the date of such
amendment, modification, or termination. The Board may at any time and from time
to time delegate to the Committee any or all of its authority under this § 5.5.

 

5.6 Payments to Minors and Incompetents

 

Should the Participant become incompetent or should the Participant designate a
Beneficiary who is a minor or incompetent, the Company shall be authorized to
pay such funds to a parent or guardian of such minor or incompetent, or directly
to such minor or incompetent, whichever manner the Committee shall determine in
its sole discretion.

 

9



--------------------------------------------------------------------------------

5.7 Governing Law

 

This Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.

 

10